Interim Decision #2108

MATTER OF IREGBULEM
In Section 212(e) Proceedings
A-14658134
Decided by Regional Commissioner December 1, 1971

Applicant is denied a waiver of the foreign residence requirement of section
212(e) of the Immigration and Nationality Act for failure to establish, as
claimed, that if she returned to Nigeria, the country of her nationality
and last foreign residence, she would be subject to persecution because of
her political activity in the United States on behalf of the Biafran cause
during the recent civil war in that country, since ‘a review of State De-
partment reports and those of other independent sources, including the
press, indicates there is no evidence of government persecution of former
supporters of the Biafra regime.

On Benatr or Applicant: James N. Penrod, Esquire
556 Commercial Street
San Francisco, California 94111

This case comes before the Regional Commissioner on appeal
from the decision of the District Director, San Francisco, who de-
nied the application on September 20, 1971, in that the applicant
had failed to establish that she would be subject to persecution
within the meaning of section 212(e) of the Immigration and Na-
tionality Act, as amended, if she returned to Nigeria, the country
of her nationality and last foreign residence.

The applicant is a 29-year-old single female, a citizen of Ni-
geria, born in Port Harcourt (Biafra) of the Ibo tribe. She was
admitted to the United States on August 9, 1964, as an exchange
alien under section 101 (a) (15) (J) of the Act sponsored by A.I.D.
under exchange programs G-II-100 and P-I-577 for study and
research towards advanced degrees. She studied at the University
of Arizona in Tucson and Ohio State University achieving a
Bachelor of Arts and Master’s degree in nutrition and home eco-
nomics.

Her last extension of stay expired March 1969. Since January
1970 she has been employed as a nutritionist at Mount Zion Hos-
pital and Medical Center in San Francisco, California, where she

805
Interim Decision #2108

now lives. She is the beneficiary of an approved visa petition as a
member of the professions as a nutritionist, but since her admis-
sion as an exchange alien under programs sponsored by A.L.D.
wag financed by a government agency, she is subject to the two-
year foreign residence requirement of section 212(e) of the Act.

She desires to remain permanently in the United States and on
June 22, 1971, filed an application for waiver of the two-year for-
eign residence requirement alleging that if she returned to
Biafra, Nigeria, she would be subject ‘to persecution because of
her political activity in the United States in behalf of the Biafran
cause during the recent civil war in Nigeria.

Section 212(e), in pertient part, states that upon the favor-
able recommendation of the Secretary of State, pursuant to the re-
quest of the Commissioner of Immigration and Naturalization,
after he has determined that the alien cannot return to the coun-
try of his nationality or last residence because he would be sub-
ject to persecution on account of race, religion, or political opin-
ion, the Attorney General may waive the requirement of such
two-year foreign residence abroad in the case of an alien whose
admission to the United States is found by the Attorney General
to be in the public interest.

She alleges that while in school she participated in fund-raising
campaigns in behalf of Biafra and spoke to church groups and
school groups and appeared on television in behalf of the Biafran
cause. She alleges that these activities are known to the present
government in control of Nigeria and that if she returns she will
be subject to persecution in that, as an Ibo who supported the
Biafran revolt, she may be jailed as other Biafran supporters
have been, she will be unable to obtain employment, will be de-
nied medical aid, be not permitted to live in any large city, and
forced to live in the “bush.” She also alleges that the bank ac-
counts of all Ibos have been frozen and that Ibos are forced to
live in poverty. In support of these allegations, she has presented
letters from relatives and friends claiming to have a knowledge
of conditions in Nigeria.

The civil war in Nigeria ended in January 1970 and Biafra is
again within the folds of the recognized Nigerian government.
The State Department has advised that “In January, 1970, at the
conclusion of the war, the Federal Military Government declared
a general amnesty, invited Nigerians living abroad to return, and
announced a policy of reconciliation and reintegration of Nigeri-
ans (mostly Ibos) who had supported the secession. This policy
has the support of the State Governments as well. There has been

806
Interim Decision #2108

no evidence of mass arrests, trials, imprisonments, or executions;
and there is ample evidence that the Federal Military Govern-
ment is sincerely interested in bringing about successfully and eq-
uitably the reintegration of the Ibos. It is true that in certain
parts of the country, particularly the South-Eastern and Rivers
States, elements of the local population have in various ways
made difficulties for Ibos or discouraged their return, but this
trend is diminishing with the passage of time and is not unusual
in a context of tribal antagonism and in the aftermath of a par-
ticularly bitter civil war. Since the end of the fighting, thousands
of Ibos have traveled from their homeland to other parts of Ni-
geria. Former ‘Biafra’ officials and other Ibos, including some
from this country, have traveled without hindrance between Ni-
geria and the United States. Thousands of Ibo police and some
military personnel and former government officials have been
reintegrated into their respective services. An Ibo now sits as
Commissioner on the Federal Executive Council; the Ibo Admin-
jstrator of the East-Central State has been appointed to the Su-
preme Military Council. These are the highest governing bodies
of Nigeria..... Nigeria faces an immense task of reconstruction.
The effort requires the talents of those Nigerians who studied in _
the United States during the war. The Federal Military Govern-
ment has urged those who remained abroad during hostilities to
return to Nigeria in order to assist in the task of rebuilding and
development which lies ahead. We feel that Nigerians who have
completed their programs of study in the United States should re-
turn home.”

The Nigerian Embassy, Washington, D.C., in its “Aide Mem-
oire” of May 7, 1970, publicly announced its assurance of “Full
rights and privileges for all Nigerian citizens, without discrimi-
nation, including the population in the areas formerly under rebel
control, and those who supported the rebeJlion;” and states
“From the time the civil war ended, therefore, no Nigerian
abroad or at home had any further justification for perpetuating
the conditions of the period of the civil war, or for claiming spe-
cial treatment abroad on the grounds of a possible fear of disabil-
ity or maltreatment in his country.” and “All Nigerians who have
acquired skills and useful training are urgently needed by their
country in the current task of reconstruction and development at
this most fateful period of the country’s history. The Federal
Government of Nigeria, and the Governments of the 12 states in
the Federation, have repeatedly declared their genuine and ur-
gent desire to welcome back all N igerians abroad, including those

807
Interim Decision #2108

who previously supported the secession. Major-General Yakubu
Gowon, Head of the Federal Military Government and Command-
er-in-Chief of Nigerian Armed Forces, has publicly and repeat-
edly called on all Nigerians abroad, especially those who have ac-
quired training and expertise in various fields, to come home and
participate in the current efforts of rebuilding the nation.”

The State Department advised that there is no evidence that
the hardships and sufferings of applicant’s family and the Ibo
people are the result of a deliberate Nigerian government policy.
They are rather the consequence of the secession, blockade, and
the military conflict that moved across much of the southeastern
part of Nigeria during the Biafran revolt. The suffering caused
by the civil war is not limited to the Ibo’s. Ethnic groups from
both sides, Nigerian and Biafran, were caught up in the strife
and suffered deprivation, financial ruin and various degrees of
starvation.

The State Department reports and those of other independent
sources, including the press, contain no evidence of government
persecution of former supporters of the Biafra regime. There
have been no mass arrests, no war crimes trials, no executions.
There have been no verified reports that Nigerians on returning
to Nigeria have been jailed or persecuted because they supported
the Biafran regime during the civil war.

It is true that the bank accounts of the former secessionist area
had been frozen but in January 1971 all bank accounts in the for-
mer secessionist area were unfrozen, the only limitation being
that those accounts showing a net increase during the war were
limited to the level at which they had been on the date of seces-
sion. This was consistent with the Nigerian government’s earlier
decision not to exchange Biafran currency for Nigerian pounds
primarily because the Biafran currency had been badly inflated.

Medicinal supplies are erratic, scarce, and even nonexistent in
many parts of Nigeria, not alone in the East-Central State. It is
quite possible that supplies in the former secessionist area have
not yet been restored to prewar levels but there is no government
policy of denying drugs and medicines to the people.

The applicant’s allegation that the Nigerian government is de-
liberately keeping the Ibo people in a state of poverty is not sup-
ported. The suffering of the Ibo people is largely the result of the
ruin and destruction of war. The Nigerian Government is trying
to complete the reconstruction of the area, get the economy going,
and move onto new development. A lot of progress has been
made in the past twelve months and much remains to be done.
Interim Decision #2108

Complete recovery from the adverse effects of the war cannot be
expected to be completed in a short time.

While it is true that the applicant may not be able to command
the same salary as she does in the United States, consideration
must be given to the fact that Nigeria is still an underdeveloped
country where the per capita income is less than $100.00 a year
and the standard of living is not on a-par with United States
standards. Ibos are not restricted in the East-Central or Biafra
area. They are moving in jnereasing numbers to other parts of
Nigeria, even though they may be less welcome in the Port Har-
court area where, before the civil war, Ibos were predominant
and the minority groups in that area were not supporters of the
secession. The applicant should consider the fact that she will be
able to make a greater contribution to the future development of
Nigeria by practicing her profession as a nutritionist in her
homeland than by staying in the United States. After all, she
originally came to the United States’as an exchange alien for the
purpose of gaining knowledge which she could later use for the
betterment of herself and her country.

The announced purpose of the Cultural Exchange Act is to af-
ford aliens an opportunity to visit the United States and acquire
skills that would be useful in their homelands. To the extent that
a visiting exchangee does not return to his native land, a major
policy of the Act is undercut. Congress sought to secure its objec-
tives by adopting the requirements of section 212(e) of the Immi-
gration and Nationality Act, as amended.

Considering all the factors discussed, we find that the applicant
has not established that if she returned to Nigeria, the country of
her nationality and last residence, that she would in fact be sub-
ject to persecution on account of race, religion, or political
opinion. No evidence has been presented on appeal that would
warrant a change from the decision of the District Director.

The Matter of Brantigan, 11 1. & N. Dec. 498, holds that bur-
den of proof to establish eligibility for a desired benefit rests
with the petitioner (applicant). That burden has not been met.
The applicant has failed to establish that she is eligible for the
relief she seeks. The appeal will be dismissed.

ORDER: It is ordered that the appeal be dismissed.

809
